DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.
	Claims 10 has been amended, claims 26-28 have been added, and claims 1-9 were previously cancelled.
	Claims 10-28 remain pending.


Claim Objections
Claim 26 is objected to because of the following informalities:  

2.	Newly added claim 26 is dependent on claim 1, which has been cancelled, and it is therefore improper. For purposes of examination, claim 26 is interpreted as being dependent on claim 10, the first and only independent claim.


Response to Arguments
3.	Applicant's arguments regarding the applied references not teaching or disclosing the amended limitations of independent claim 10 have been fully considered but they are not persuasive. 
Specifically, Applicant asserts that Hoffner and Ciccarelli, either alone or in combination, do not teach or disclose “receiving, by the data provision component, the request message published with the associating subject and in response to the receiving of the request message, by the data provision component, setting up a publication/subscription service at the data provision component for messages that contain the associating subject of the request message”, as amended in independent claim 10.
	Applicant first asserts that the meta broker in Hoffner establishes, manages, and maintains subscriptions, rather than the individual brokers, and cites paragraph [0032]. While paragraph [0032] does describe the meta broker setting up a subscription, paragraph [0033], as cited below, goes on to expressly describe that the broker hosts dedicated client queues and holds client subscription information to populate the client’s queues as published messages arrive. These messages are delivered by the broker to subscribing clients through the meta broker gateway. It is submitted that this set up at the broker is equivalent to a publication/subscription service at the broker. Furthermore, paragraphs [0117]-[0118] of Hoffner teach, similarly to the claim language, that this set up at the broker is in response to receiving a request message with an associating 
	Applicant acknowledges that Hoffner discloses a broker, corresponding to the claimed provision component, which receives a subscription request forwarded from the gateway clients 11A-11N, but submits that broker registers the messaging gateway 101A as a subscriber for the topic rather than the gateway client 11A-11N. The claim is silent regarding what information, specifically whether the data retrieval component or message broker, is included in the publication/subscription service set up at the provision component. In Hoffner, the broker sets up a publication/subscription service associating the gateway with a subject of the request message, and published messages related to that subject are then provided by the broker to a requesting client through the gateway. 
	Lastly, Applicant submits that Hoffner does not teach or disclose the broker setting up a subscription at the broker in response to the request received, however as discussed above and during the interview on 12/02/2021, Hoffner explicitly discloses that, in response to a request, the broker holds client subscription information and an indication that messaging gateway is subscribed to a topic (see paragraphs [0033] and 
	The rejection is therefore maintained.


 Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 10-13, 16-19, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffner et al. (US 2018/0167476) in view of Ciccarelli (US 6,009,422).

Regarding claim 10, Hoffner teaches a method for event-controlled retrieval of process data using a message broker set up for a publication/subscription service, the method comprising: 
generating, by a data retrieval component (clients 11A-11N), a request message that contains an associating subject and transmitting the request message to the message broker (the messaging gateway receives a subscription request from a requesting gateway client (e.g., 11n). As described herein, a subscription request can include a topic identifier that indicates the topic or topics that gateway client 11n requests to subscribe to, [0092]; a gateway client 11B can establish a client connection with messaging meta-broker gateway 401, and follow up with a subscription request on a topic “orange”, [0118]);
publishing, by the message broker, the request message (The software-based meta broker gateway can simultaneously connect to multiple brokers (e.g., of different types) and can route messages to any one or more connected brokers, allowing a single published message from a client to be efficiently distributed to multiple and 
setting up, by the data retrieval component, the message broker (messaging gateway 101A), or the data retrieval component and the message broker, a subscription for response messages to be received from a data provision component, the response messages containing the associating subject of the request message (The meta broker maintains records of which clients are subscribed to which topics in a subscription mapping repository, so that messages of subscribed topics (denoted in this disclosure as “subscribed messages” for brevity) can be correctly forwarded to the subscribing clients, [0032]; The messaging gateway 101A can maintain a subscription mapping repository 164 that associates topics and/or topic patterns with subscribing clients. The subscription mapping repository 164 can be updated as subscription requests are received, and the mapping 164 can be accessed to route messages from broker layer 80 to correct client destinations, [0048]; Messaging gateway 101A can update its subscription repository 164 (process block 950), so that at a later phase it is able to determine which gateway clients are subscribed to a particular topic, [0127]);
setting up, by the data provision component, a generic subscription service at the data provision component for messages that contain any associating subject (Messaging meta broker gateway 401 can register with a security adapter 44A, and can also register a connection with messaging host 82A, [0120]; broker appliances can be configured to be consistent with the meta broker gateway’s topic mapping repository, 
receiving, by the data provision component (broker 80 of FIG. 1), the request message published with the associating subject (a subscription request on a topic “orange” which is routed by messaging meta-broker gateway 401 to broker 82B, [0118]) and in response to the receiving of the request message, by the data provision component, setting up a publication/subscription service at the data provision component for messages that contain the associating subject of the request message (the broker sees the meta broker gateway is the subscriber to the topic, [0032]; a broker can host dedicated client queues for one or more clients. In some examples with dedicated queues, the broker can hold the client subscription information and populate the client’s queue as published messages arrive, [0033]; when the external broker client publishes a message on topic “orange” to broker 82B, the broker 82B delivers the message to its subscriber, messaging meta-broker gateway 401, [0118]; broker such as 84 can receive an indication that messaging gateway 101A is subscribed to a topic or topic pattern, [0127]); 
providing, by the data provision component, process data requested by the request message (Brokers B 84 or C 86 can receive published messages directly or indirectly from external entities 76 or 77, [0041]; Within broker appliances or also within a meta broker, dedicated queues can be maintained based on client devices, topics, or customers, [0177]);

transmitting the response message to the message broker (when the external broker client publishes a message on topic “orange” to broker 82B, the broker 82B delivers the message to its subscriber, messaging meta-broker gateway 401, [0118]; the messaging gateway receives a subscribed message from a broker according to the subscription (e.g., a broker sends the message as a result of the earlier subscription request, which was accepted by the broker), [0099]); and 
conveying a response message published using the publication/subscription service to the data retrieval component via the message broker (if the broker transmits a message just once to the meta broker gateway, the meta broker gateway can then forward the message separately to various subscribed clients over their respective client-side connections, [0032]; At 370, the message is distributed to internally subscribed gateway clients according to the records in the subscription mapping repository, [0100]; messaging meta-broker gateway 401, which in turns accesses its subscription repository to deliver the message to subscribers of topic “orange,” including gateway client 11B, [0118]).  
However, Hoffner does not explicitly disclose generating the response message.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize constructing of messages based on query results in the system/method of Hoffner as suggested by Ciccarelli in order to provide a broker with appropriately processed and relevant data associated a client query. One would be motivated to combine these teachings so that the broker can efficiently relay a formatted version of information to clients which have subscribed to or requested information on a particular topic. 

Regarding claim 11, Hoffner teaches the method of claim 10, wherein a query syntax contained in the request message is formulated in a database-agnostic manner (protocols can include MQTT over WebSocket AMQP (Advanced Message Queueing Protocol), OpenMAMA (Open Middleware Agnostic Messaging API), STOMP (Streaming Text-Oriented Messaging Protocol), any variants or derivatives, and/or other open, proprietary, or standard protocols, [0039]).  

Regarding claim 12, Hoffner teaches the method of claim 11, wherein the query syntax of the request message (a first subscription request for “apple,” the “apple” subscription cluster contains a single subscription request. The subscription mapping repository can contain multiple, even many, clusters of subscriptions for “apple,” “orange,” “a*” and so forth, [0098]) is structure-forming for the provided process data in the response message (receives a subscribed message from a broker according to the subscription (e.g., a broker sends the message as a result of the earlier subscription request, which was accepted by the broker). The subscribed message is within the scope of the subscribed topic, [0099]).  

Regarding claim 13, Hoffner teaches the method of claim 10, wherein the publication/subscription service is implemented using a message queueing telemetry transport protocol (Supported client protocols can include MQTT (Message Queuing Telemetry Transport), [0039]; a protocol can take the form of a messaging protocol, such as MQTT (Message Queuing Telemetry Transport), [0070]).  

Regarding claim 16, Hoffner teaches the method of claim 10, further comprising receiving, by the data provision component, the process data from a process data memory (Brokers B 84 or C 86 can receive published messages directly or indirectly from external entities 76 or 77, and provide them through Messaging Gateway 101A to clients, [0041]).  

	Ciccarelli teaches requesting, by a data provision component, process data from a process data memory (The agent 14 responds to the queries provided by the search broker. Each agent is programmed to interface with one or more search engines 16 and their related databases. The Agent parcels the search queries to search engines, according to GQL expressions, which interrogate their respective databases to identify documents which satisfy the terms of the search request, column 6 lines 27-33).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize a step of a back end device searching for and requesting information from data sources in the system/method of Hoffner as suggested by Ciccarelli in order for the back end device to retrieve desired information from database memories. One would be motivated to combine these teachings to efficiently obtain information from multiple, heterogeneous sources on a network.

Regarding claim 17, Hoffner teaches the method of claim 16, wherein the process data memory is in the form of: 
a nonvolatile memory in computer systems; 
a volatile memory in computer systems; 4Attorney Docket No.: I 1371-20148A (201 8P22228WOUS) 
a computer-system-internal database; 
a computer-system-external database; 
an externally accessible database; or 


Regarding claim 18, Hoffner teaches the method of claim 11, wherein the publication/subscription service is implemented using a message queueing telemetry transport protocol (Supported client protocols can include MQTT (Message Queuing Telemetry Transport), [0039]; a protocol can take the form of a messaging protocol, such as MQTT (Message Queuing Telemetry Transport), [0070]).  

Regarding claim 19, Hoffner teaches the method of claim 12, wherein the publication/subscription service is implemented using a message queueing telemetry transport protocol (Supported client protocols can include MQTT (Message Queuing Telemetry Transport), [0039]; a protocol can take the form of a messaging protocol, such as MQTT (Message Queuing Telemetry Transport), [0070]).  

Regarding claim 24, Hoffner teaches the method of claim 12, further comprising receiving, by the data provision component, the process data from a process data memory (Brokers B 84 or C 86 can receive published messages directly or indirectly from external entities 76 or 77, and provide them through Messaging Gateway 101A to clients, [0041]).  

	Ciccarelli teaches requesting, by a data provision component, process data from a process data memory (The agent 14 responds to the queries provided by the search broker. Each agent is programmed to interface with one or more search engines 16 and their related databases. The Agent parcels the search queries to search engines, according to GQL expressions, which interrogate their respective databases to identify documents which satisfy the terms of the search request, column 6 lines 27-33).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize a step of a back end device searching for and requesting information from data sources in the system/method of Hoffner as suggested by Ciccarelli in order for the back end device to retrieve desired information from database memories. One would be motivated to combine these teachings to efficiently obtain information from multiple, heterogeneous sources on a network.

Regarding claim 25, Hoffner teaches the method of claim 24, wherein the process data memory is in the form of: 
a nonvolatile memory in computer systems; 
a volatile memory in computer systems; 
a computer-system-internal database; 
a computer-system-external database; 
an externally accessible database; or 
.



5.	Claims 14, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffner-Ciccarelli in view of Hawkins et al. (US 2010/0241717).

Regarding claim 14, Hoffner-Ciccarelli do not explicitly disclose the method of claim 10, wherein the publication/subscription service is implemented using a data distribution service protocol.  
	Hawkins teaches wherein a publication/subscription service is implemented using a data distribution service protocol (a transport protocol in the form of the wire protocol Real-time publish/subscribe (RTPS) supporting Data Distribution Service (DDS), [0044]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize data distribution service protocol in the system/method of Hoffner-Ciccarelli as suggested by Hawkins to provide a flexible publish subscribe architecture. One would be motivated to combine these teachings because DDS is a scalable, extensible and efficient standard suitable to support interoperability between subscribing and publishing computer systems.

Regarding claim 20, Hoffner-Ciccarelli do not explicitly disclose the method of claim 11, wherein the publication/subscription service is implemented using a data distribution service protocol.  
	Hawkins teaches wherein a publication/subscription service is implemented using a data distribution service protocol (a transport protocol in the form of the wire protocol Real-time publish/subscribe (RTPS) supporting Data Distribution Service (DDS), [0044]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize data distribution service protocol in the system/method of Hoffner-Ciccarelli as suggested by Hawkins to provide a flexible publish subscribe architecture. One would be motivated to combine these teachings because DDS is a scalable, extensible and efficient standard suitable to support interoperability between subscribing and publishing computer systems.

Regarding claim 21, Hoffner-Ciccarelli do not explicitly disclose the method of claim 12, wherein the publication/subscription service is implemented using a data distribution service protocol.  
Hawkins teaches wherein a publication/subscription service is implemented using a data distribution service protocol (a transport protocol in the form of the wire protocol Real-time publish/subscribe (RTPS) supporting Data Distribution Service (DDS), [0044]).
.


6.	Claims 15, 22, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffner-Ciccarelli in view of Oberstein et al. (US 2016/0182667).

Regarding claim 15, Hoffner-Ciccarelli do not explicitly disclose the method of claim 10, wherein the publication/subscription service is implemented using a web application messaging protocol.  
	Oberstein teaches wherein a publication/subscription service is implemented using a web application messaging protocol (the protocol which implements both a Call-and-Register and a Publish-and-Subscribe messaging pattern, and which is used as part of the connection between application components and an application router, is the Web Application Messaging Protocol (WAMP), [0114]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize web application messaging protocol in the system/method of Hoffner-Ciccarelli as suggested by Oberstein to support publish and subscribe messaging patterns. One would be motivated to combine these 

Regarding claim 22, Hoffner-Ciccarelli do not explicitly disclose the method of claim 11, wherein the publication/subscription service is implemented using a web application messaging protocol.  
Oberstein teaches wherein a publication/subscription service is implemented using a web application messaging protocol (the protocol which implements both a Call-and-Register and a Publish-and-Subscribe messaging pattern, and which is used as part of the connection between application components and an application router, is the Web Application Messaging Protocol (WAMP), [0114]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize web application messaging protocol in the system/method of Hoffner-Ciccarelli as suggested by Oberstein to support publish and subscribe messaging patterns. One would be motivated to combine these teachings to implement a language agnostic, open standard protocol for real-time message exchange between separated components that need to communicate about a specified topic. 

Regarding claim 23, Hoffner-Ciccarelli do not explicitly disclose the method of claim 12, wherein the publication/subscription service is implemented using a web application messaging protocol.  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize web application messaging protocol in the system/method of Hoffner-Ciccarelli as suggested by Oberstein to support publish and subscribe messaging patterns. One would be motivated to combine these teachings to implement a language agnostic, open standard protocol for real-time message exchange between separated components that need to communicate about a specified topic. 


7.	Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffner-Ciccarelli in view of Trossen (US 2004/0128344).

Regarding claim 26, Hoffner-Ciccarelli do not explicitly disclose the method of claim 1, further comprising checking, by the data provision component, whether a request of the request message is resolveable by the data provision component.  
	Trossen teaches checking, by a data provision component, whether a request of a request message is resolveable by the data provision component (Upon reception of 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for a server to check its local database in the system/method of Hoffner-Ciccarelli as suggested by Trossen in order to determine whether it has content to provide in response to a request. One would be motivated to combine these teachings for the server to search and identify any stored content relevant to a subscription request and provide the content accordingly.

Regarding claim 27, Hoffner-Ciccarelli do not explicitly disclose the method of claim 26, wherein checking whether the request of the request message is resolveable by the data provision component comprises searching process data memories for results for the request.  
	Trossen teaches wherein checking whether the request of the request message is resolveable by the data provision component comprises searching process data memories for results for the request (Upon reception of SUBSCRIBE message 70, for a requested event, SIP event server 14 checks its local subscription database 35 for matching entries, [0058]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for a server to check its local database in the system/method of Hoffner-Ciccarelli as suggested by Trossen in order to determine whether it has content to provide in response to a request. One would be motivated to 

Regarding claim 28, Hoffner does not explicitly disclose the method of claim 27, further comprising translating the request of the request message into a database-specific database query.
	Ciccarelli teaches translating the request of the request message into a database-specific database query (Each search engine translates the partial queries into database grammar for searching purposes, column 1 lines 66-67 – column 2 lines 1-2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to translate queries in the system/method of Hoffner as suggested by Ciccarelli because one would recognize that different databases utilize different languages and grammar. One would be motivated to combine these teachings because including translation capability would allow for efficient database searching and increased system versatility.
	However, Hoffner-Ciccarelli do not explicitly disclose checking the request of the request message is resolveable by the data provision component.
	Trossen teaches a request message when, based on the checking, the request of the request message is resolveable by the data provision component (If there are any matching entries, it returns such information to service/content provider 12 in the message body of a NOTIFY message 74, which is forwarded to the service/content provider via SIP proxies 20, 24, [0058]).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Eisenberger et al.	US 2006/0178910 – processing requests for a particular topic from a particular subscriber.
	
Qian et al.		US 2011/0216759 – request for subscribing to user-interested topics and querying databases accordingly.

Smith et al.		US 2016/0212225 – client subscribing to topics and a broker querying its local database.

Maresca 		US 2017/0244783 – in response to a subscription request for a particular topic, a broker querying a database to determine whether the requested topic is local.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHU WOOLCOCK whose telephone number is (571)270-3629. The examiner can normally be reached Tuesday, Thursday 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MADHU WOOLCOCK
Examiner
Art Unit 2451